Citation Nr: 0732955	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-30 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

The propriety of the declaration of forfeiture invoked 
against the appellant.  


REPRESENTATION

Appellant represented by:	Gina Estrada


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant was in beleaguered status from 
December 20, 1941 to May 5, 1942; missing status from May 6, 
1942 to May 19, 1942; no casualty status (NCS) from May 30, 
1942 to June 28, 1942; prisoner of war (POW) status from June 
29, 1942 to December 6, 1942; NCS from December 7, 1942 to 
August 14, 1945; status under the Missing Persons Act (MPAT) 
terminated August 14, 1945; and regular Philippine Army 
service from August 15, 1945 to April 2, 1946.  

This claim is on appeal from a November 2004 Forfeiture 
Decision from the Veterans Benefit Administration, 
Compensation and Pension (C&P) Service, which found that the 
appellant forfeited all rights, claims, and benefits under 
the laws administered by VA under the provisions of 38 
U.S.C.A. § 6104(a) for aiding the enemy.  The RO in Manila, 
Philippines, is the certifying RO.  


FINDINGS OF FACT

1.  In a VA Form 21-4169, and a VA Form 21-4138, both 
received in July 2003, submitted in connection an application 
for VA benefits, and in a VA Form 21-4169, received in April 
2005, the appellant denied membership in any pro-Japanese, 
pro-German or anti-American-Filipino organization, and denied 
ever having been a member of the Bureau of Constabulary, or 
the Philippine Constabulary.  

2.  Beyond a reasonable doubt, the appellant was a member of 
the Philippine Constabulary, and the Bureau of Constabulary, 
during the Japanese occupation.  

3.  Beyond a reasonable doubt, the appellant committed fraud 
in connection with his claim.




CONCLUSION OF LAW

The criteria for declaration of forfeiture based on fraud 
have been met.  38 U.S.C.A. §§ 6103(a), 6104(a) (West 2002); 
38 C.F.R. §§ 3.901, 3.902 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Forfeiture

The appellant asserts that he was a prisoner of war of the 
Japanese Government at Camp O'Donnell, and that after he was 
released by the Japanese he was a farmer until the end of 
World War II.  He denies ever having served with the Bureau 
of Constabulary, or the Philippine Constabulary.  See e.g., 
transcript of appellant's hearing held in August 2004; 
appellant's VA Forms 21-4169, received in July 2003 and April 
2005.  

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a); 38 C.F.R. § 
3.901(a).

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  Such a standard of proof is much higher than 
the typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof than 
the "clear and unmistakable evidence (obvious or manifest)" 
standard required to rebut the presumption of aggravation 
under 38 C.F.R. § 3.306(b) or the "clear and convincing 
evidence" standard set forth at 38 C.F.R. § 3.343(c) required 
to show actual employability in reducing a rating of 100 
percent.  Id. at 327.   

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days.  38 C.F.R. § 3.905(b).  In this case, the record 
indicates that VA followed all procedural notification 
requirements.  See RO's letter to the veteran, dated in May 
2004.  

In August 2002, the appellant filed a claim for nonservice-
connected pension.  In October 2002, the RO denied the claim, 
and informed him that he did not have the requisite service.  
In March and April of 2003, the veteran submitted statements 
in which he essentially requested VA benefits, and in which 
he asserted that he had been a POW.   

In July 2003, in connection with the appellant's claim, he 
submitted a signed VA Form 21-4169 (Supplement to VA Forms 
21-526, 21-534, and 21-535 (For Philippine Claims)).  In Part 
I, the appellant indicated that he was born in Corella, 
Bohol, and that he had been a member of "I" Signal Services 
Battalion, of the Philippine Army, between 1941 and 1946.  In 
Part II (titled "ACTIVITIES OF CLAIMANT DURING JAPANESE 
OCCUPATION"), for item 15A, he did not mark either "yes" or 
"no" in response to the question of whether he had been a 
member of any "pro-Japanese, pro-German or anti-American- 
Filipino organizations."  The questionnaire directs that a 
"yes" response to item 15A required completion of item 15B.  
In response to item 15B, the appellant indicated that he had 
been a member of the "Peace Army."  The appellant left item 
16 blank (this item requested the "facts, circumstances, and 
reasons for joining the organizations checked in 15B").  In 
response to item 17A, which asks, "Did you belong to any of 
the organizations listed in item 17B during the Japanese 
occupation?", the appellant marked the box for "no."  The 
organizations listed in item 17B included the "Bureau of 
Constabulary" (B.C.), and the "Philippine Constabulary" 
(P.C.).  In item 18A, which notes that it is only to be 
answered "if you were a member of any of the organizations 
listed in item 17B," the appellant denied ever assisting 
guerilla units or the resistance movement.  In item 18D, the 
appellant (contradictorily) indicated that his service had 
been recognized by the guerillas or leaders of the resistance 
movement.  The appellant left item 20 blank.  This item asked 
whether he had ever taken a formal or informal oath or 
affirmation to support or cooperate with the Japanese 
government or any foreign government against the United 
States or its allies, and whether he had ever formally or 
informally renunciated his allegiance to the United States.  
The appellant left item 21 blank.  This item asks whether he 
had ever been arrested or had charges filed against him in 
the People's Court, Loyalty Board of the Philippine Army, 
Loyalty Board of the U.S. Army, or any other agency, for 
helping or aiding the Japanese Armed Forces or the Japanese 
Puppet Government, or any other enemy of the United States.  
In items 21B - 21F, the appellant indicated that he had never 
been accused or arrested in association with item 21A.  

In a "statement in support of claim" (VA Form 21-4138), 
received in July 2003, the appellant appears to attempt to 
elaborate on the items in the aforementioned VA Form 21-4169.  
He indicated that the question, "Did you other members of 
the unit where you belonged jointly patrol with the 
Japanese?" was N/A (not applicable).  He further indicated 
that he did not participate in patrols against the guerillas, 
and he essentially indicated that he did not participate in 
patrols with the B.C., to include denying that he was ever 
promoted within the B.C.  

In April 2005, the appellant submitted another signed VA Form 
21-4169.  This form is identical in all relevant respects to 
the VA Form 21-4169 received in July 2003.  In item 15A, he 
denied ever having been a member of any "pro-Japanese, pro-
German or anti-American- Filipino organizations."  In 
response to item 17A, the appellant marked the box for 
"no."  The appellant marked "no" in response to Items 18A, 
18D, 20 and 21A.  

An "Affidavit for Philippine Army Personnel" (APAP), dated 
in August 1945, shows that the appellant indicated the 
following: he had U.S. Armed Forces of the Far East (USAFFE) 
service; he had been employed by the Philippine Constabulary; 
between June 28, 1942 and July 12, 1942, he was "surrendered 
and released" from Camp O'Donnell; between August 12, 1942 
and June 2, 1943, he underwent training with the B.C. (Bureau 
of Constabulary) of the Japanese Government, under Inspector 
Zabala; between July 2, 1943 and October 20, 1944, he served 
with the 1st Bohol Company of the B.C., in Tagbilaran, 
Bottol, under Captain Oppus; between October 26, 1944 and 
April 30, 1945, he was "guerilla PW surrendered and 
released," at Carman, Bohol"; between January 5, 1945 and 
February 8, 1945, he was a civilian farmer; between March 8, 
1945 and October 8, 1945; he was in transit for, or under 
military control in Leyte, under Major Martin.  The affidavit 
indicates that it was signed by the appellant on August 15, 
1945, and it is co-signed by an officer in the Philippine 
Army.  

An undated memo, signed by a major in the P.C., states that 
the P.C. in Bohol was organized and established in February 
1943, and notes that the P.C. had a history of participation 
in combat during patrols against guerilla forces.  

A memo from the P.C., dated in February 1943, indicates that 
the appellant graduated from the academy on February 6, 1943, 
and that he was appointed to the B.C. on February 7, 1943 
with the rank of patrolman.  His special qualification was 
listed as "radio operator."  

An undated memo from the P.C. indicates that the appellant 
was to receive a reward for "vigorous sense of 
responsibility" in accomplishing his mission as a guide 
during operations against guerilla bands at Corella, between 
July 28 and July 29, 1943.  

A memo from the United States Forces in the Philippines, 8th 
Military District, General Headquarters, Bohol Force, 
Intelligence Section, dated in September 1943, indicates that 
the appellant was included in the roster of the B.C. in 
Tagbilaran, Bohol, that he was an acting platoon leader, and 
that his residence was in Corella.  

A monthly roster for the B.C., dated January 31, 1944, 
indicates that the appellant was a corporal in the 1st Bohol 
Company.  

A P.C. report, dated in April 1944, titled "Encounter with 
armed bands at Sikatuna on April 22, 1945," recounts a 
firefight between a joint force of P.C. and Japanese Army 
personnel with guerilla forces.  The report notes that at one 
point, five men were left under the control of the appellant, 
who held the rank of corporal.

A memo from the P.C., dated in July 1944, indicates that the 
appellant was promoted to sergeant in the 1st Bohol Company.  

A memo from the 305th Counter Intelligence Corps, 8th Army, 
dated in April 1945, indicates that the appellant was a 
member of the B.C. who was presumably in a guerilla 
concentration camp.

A memo from the 441st  Counter Intelligence Corps, United 
States Army Forces in the Far East, dated in April 1945, 
indicates that the appellant was a member of the B.C. in 
Tagbilaran, Bohol.  

An "extract" of records of the conference held in the "CCD 
premises" on April 20, 1945, indicates that "the cases of 
all PC's or JC's who were internees of the BAC were brought 
out for discussion to determine the policy for the 
disposition of this class of internees."  The document 
states that all PC's of the Philippine Puppet Republic 
serving or assigned in Bohol who were formerly members of the 
USAFFE or the Philippine Constabulary and who voluntarily 
surrendered after September 30, 1944 and who had no bad 
records were to be paroled.  The appellant's name is included 
in the list.  

In a "proposed administrative decision," dated in May 2004, 
the RO stated that the evidence showed that appellant had 
furnished false and fraudulent statements in the prosecution 
of his claim for service-connected disability compensation, 
and that loyalty materials from the WNRC (Washington National 
Records Center) showed that he had been a member of the P.C., 
B.C., and the Japanese Constabulary.  The RO stated that 
although there were certain documents that appeared to 
indicate that the appellant eventually deserted his troop and 
surrendered, there was no persuasive evidence which showed 
that he did this as a matter of personal conviction, but 
rather as a way our for him to eventually evade prosecution, 
considering that the guerilla warfare movement was slowly 
gaining ground.  The Board notes that this document notes a 
history of contradictory answers regarding participation in 
prohibited groups, and that although there was some evidence 
of impaired memory, the evidence, to include the appellant's 
follow-up contacts with VA following the filing of his claim, 
did not show that he is mentally incompetent.  A cover 
letter, dated May 11, 2004, indicates that this memo was sent 
to the appellant.  

In a "final administrative decision," dated in July 2004, 
the RO noted that the appellant had not responded to the RO's 
May 2004 proposed administrative decision, and that the 
evidence was sufficient to warrant submission for 
consideration of forfeiture for aiding the enemy, and fraud.  

In a memo, dated in November 2004, the RO determined that the 
appellant had forfeited all rights, claims, and benefits 
under laws administered by VA under 38 U.S.C.A. § 6104.  The 
memo shows that the RO concluded that the appellant had 
submitted fraudulent statements with the purpose of obtaining 
benefits to which he was not entitled, and that forfeiture 
was therefore warranted under 38 C.F.R. § 6103.  The RO 
concluded that the appellant was a member of the B.C., that 
he had denied being a member of the B.C. or P.C. in a VA Form 
21-4169, and an accompanying statement, and that he 
essentially denied assisting the Japanese.

The Board finds that, beyond a reasonable doubt, that the 
appellant knowingly misrepresented his membership in the 
B.C./P.C. in association with his claim for benefits filed in 
August 2002.  In the aforementioned VA Form 21-4169, received 
in July 2003, the appellant indicated that he was not a 
former member of the B.C. or P.C., and he failed to indicate 
that he had ever been a member of a pro-Japanese or anti-
American-Filipino organization.  In this regard, the Board 
notes that in an associated "statement in support of claim" 
(VA Form 21-4128), also received in July 2003, the appellant 
provided a number of answers to questions which could be read 
to admit membership in the B.C.  However, these answers are 
conflicting.  For example, although the appellant appears to 
note service with the B.C. from 1941 to 1946, he indicated 
that the unit to which he belonged at that time was the 
USAFFE unit to which he belonged prior to his surrender in 
1941 (specifically, "I" Signal Services Battalion, PA 
(Philippine Army)").  He further noted that his rank was 
corporal and sergeant, followed by the notation "inducted 
into USAFFE Carmin, Bohol."  In the next answer, he denied 
ever patrolling against guerillas, and he later indicated 
that other questions about patrolling with the B.C. and the 
Japanese were "N/A" (not applicable).  A longitudinal 
review of the appellant's statements shows that it appears 
most likely that, to the extent that his answers in the VA 
Form 21-4138 may be read to concede B.C. service, that he was 
confused due to a poor command of the English language.  In 
any event, when these answers are read in context with each 
other, with the answers in the July 2003 VA Form 21-4169, and 
the appellant's other statements, to include the transcript 
of his hearing held in August 2004 (in which he denied 
serving with the B.C.), and the April 2005 VA Form 21-4169 
(same), the Board concludes that throughout the life of his 
claim, the appellant has denied serving with the B.C., the 
P.C., or the Japanese Constabulary.  

In summary, the appellant has denied serving with the P.C. or 
B.C.  However, the evidence shows that the appellant was a 
member of the Japanese-sponsored Bureau of the Constabulary 
(B.C.) and the P.C., and that he was assigned to the 1st 
Bohol Company in Tagbilaran, Bohol, between February 1943 and 
at least April 1945.  The evidence further shows that he 
actively patrolled against guerilla units during this time, 
and that he was promoted and rewarded within the ranks for 
his service.  This evidence includes the appellant's 
affidavit, signed many years ago, contemporaneous to the 
service in issue, just after the end of World War II in 
August 1945.  In that affidavit, he stated that he had 
undergone training and service with the 1st Bohol Company.  
He also gave a highly detailed history that included dates, 
locations, and his commanding officers during his B.C./P.C. 
service.  The Board notes that the appellant has never 
addressed the veracity of this document, nor has he ever 
attempted to explain its contents.  Furthermore, this 
affidavit is consistent with a number of B.C., P.C., and U.S. 
military documents, to include B.C./P.C. personnel rosters, 
and a P.C. commendation.  This evidence all shows that the 
appellant served with the 1st Bohol Company of the B.C. in 
Tagbilaran, Bohol.  This evidence contains a number of 
references to the appellant's hometown, his residence, and 
his military specialty, and there is no allegation, or any 
reason to believe, that this case involves another individual 
with a closely related name.  To the extent that the May 2004 
proposed administrative decision noted a history of 
"inconsistent answers" that may be evidence of impaired 
memory due to old age, the Board finds that there is no basis 
to conclude that the appellant does not have the capacity to 
commit fraud.  In this regard, as previously discussed, he 
appears to have a poor command of the English language.  In 
addition, the Board notes that a VA psychiatric examination 
report, dated in July 2003, shows that there was no history 
of cognitive disturbance, no impairment of thought processes, 
that he was mentally competent, and that there was no 
evidence of any mental disorder.  There is no other medical 
evidence that is sufficient to warrant the conclusion that 
the appellant does not have the capacity to commit fraud.  
Finally, whether or not the appellant surrendered in 
September 1944, see April 1945 extract, has no bearing on the 
issue of whether he knowingly submitted false statements in 
his attempt to get VA benefits.  Given the foregoing, the 
Board finds that the appellant knowingly submitted false 
statements in his attempt to get VA benefits, and that he 
thus committed fraud.  The Board further concludes that the 
evidence shows beyond a reasonable doubt that the veteran 
knowingly signed a claim form that he knew was false.  
Therefore, forfeiture of his VA benefits under 38 U.S.C.A. § 
6103 was proper, and the claim must be denied.  





II.  VCAA

The Board acknowledges that, in this case, there has been no 
specific notice or development accomplished pursuant to The 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  However, the forfeiture statute resides in chapter 
61 of title 38 of the United States Code, and the regulations 
pertaining to forfeiture have their own notice and 
development provisions.  See, e.g, Barger v. Principi, 16 
Vet. App. 132, 138 (2002) (the VCAA provisions apply only to 
procedures under chapter 51 of title 38, U.S. Code).  

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
section 3.901 or section 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
VA Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth the following: (1) The 
specific charges against the person; (2) A detailed statement 
of the evidence supporting the charges, subject to regulatory 
limitations on disclosure of information; (3) Citation and 
discussion of the applicable statute; (4) The right to submit 
a statement or evidence within 60 days, either to rebut the 
charges or to explain the person's position; (5) The right to 
a hearing within 60 days, with representation by counsel of 
the person's own choosing, that fees for the representation 
are limited in accordance with 38 U.S.C.A. § 5904(c), and 
that no expenses incurred by a claimant, counsel, or witness 
will be paid by VA.

VA has complied with all of those specified provisions.  In a 
May 2004 proposed administrative decision (and the associated 
cover letter), the final administrative decision in July 
2004, the supplemental decision in August 2004, the November 
2004 forfeiture decision by the Compensation and Pension 
Service, and the July 2005 statement of the case (SOC), the 
appellant was provided notice of the specific charges against 
him, a detailed statement of the evidence supporting the 
charges, and citation to, and discussion of, the applicable 
law.  Furthermore, the May 11, 2004 cover letter (aka 
"charge letter") from VA specifically notified the veteran 
of the right to submit a statement or evidence within 60 days 
(either to rebut the charges or to explain his position), and 
of his right to a hearing within 60 days, with representation 
by counsel of his own choosing, and that no expenses incurred 
by him, his counsel, or his witnesses would be paid by VA.  

The appellant has been informed of the statutory basis for 
forfeiture actions, and of the evidence considered by the RO 
in initiating and effectuating the forfeiture of his VA 
benefits.  He was notified of a proposed forfeiture action, 
which included the reasons and bases supporting such action.  
The appellant has submitted statements in his support, and 
all known and available evidence relevant to this forfeiture 
action has been collected for review.  The evidence on file 
does not show, and the appellant does not contend, that there 
is any additional evidence relevant to this appeal that has 
not been obtained.  The Board finds that there is no 
reasonable likelihood that any additional evidence is 
available with respect to the issue of forfeiture, and the 
appellant has been informed of the evidence which he must 
present and the evidence which VA would collect on his 
behalf.  Therefore, no additional assistance or notification 
is necessary or required.


ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6103(a), and the veteran's appeal is 
denied.


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


